UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6389



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARDY LAMONT ELLIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:00-cr-00084-JBF)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mardy Lamont Ellis, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mardy Lamont Ellis appeals the district court’s order

denying his “Motion to Request Amendment to PSR” and his “Motion

for Leave of Court to Move Sentencing Judge to Reduce Sentence

Pursuant   to   Federal   Rules   of   Criminal   Procedure   (Rule   35)

Substantial Assistance.”    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See United States v. Ellis, No. 2:00-cr-00084-

JBF (E.D. Va. filed Feb. 15, 2006; entered Feb. 16, 2006).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -